Citation Nr: 9928850	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  96-08 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for arthritis of the 
lumbar spine, status post lumbar laminectomy, secondary to 
the service-connected total left knee replacement.

2. Entitlement to a total disability evaluation for 
compensation purposes based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty from February 1943 to 
December 1945.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in March 1998.  The requested development 
has been completed to the extent possible and the case has 
been returned for appellate consideration.  This appeal 
originates from decisions dated in May 1995 and January 1998 
by the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO).

In view of the favorable action regarding the appellant's 
claim for service connection for degenerative spondylosis, 
status post laminectomy, with fusion of L4-L5 secondary to 
the service-connected left knee disability, the claim for a 
total disability evaluation for compensation purposes based 
upon individual unemployability is the subject of the remand 
immediately following this decision.

FINDINGS OF FACT

1. In September 1994, a private physician indicated that the 
appellant's back has had an extra burden placed upon it 
during recovery of the total knee surgery.

2. During VA hospitalization covering the period from March 
20th to April 7th, 1995, a Chronic Pain Program note 
indicated that the significant problems with the left knee 
aggravates the appellant's low back.

3. On VA examination in November 1998, the examiner indicated 
that it is as likely as not that the appellant's left knee 
replacement has caused increased pain in his low back.

4. The record reflects additional impairment in the low back 
attributable to the service-connected left knee disorder.


CONCLUSION OF LAW

The degenerative spondylosis, status post laminectomy, with 
fusion of L4-L5 is aggravated by the service-connected left 
knee disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.310(a) (1998), Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for 
service connection for degenerative spondylosis, status post 
laminectomy, with fusion of L4-L5 secondary to the service-
connected left knee disability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The appellant's 
contentions and testimony as well as the medical evidence of 
record which documents various reports of aggravation of the 
low back disorder secondary to the left knee disability are 
deemed sufficient to render this claim plausible.

Review of the pertinent evidence of record reveals that in a 
private examination report dated in September 1994, 
approximately 9 months after the appellant underwent left 
total knee replacement surgery, the appellant reported that 
he had aggravated his preexisting lumbar spine problem during 
his recovery period.  After examination, the physician noted 
the following:

...  I believe that to some degree his back 
has had an extra burden placed upon it 
during recovery of the total knee 
[surgery], and that for some activities 
he can no longer perform secondary to the 
total knee replacement.


A VA hospitalization report covering the period from March 
20th to April 7th, 1995, noted that the appellant reported 
that whenever he walked, he limped and that the limp 
aggravated his low back.  The appellant was admitted to the 
Chronic Pain Program during which he attended a program of 
physical therapy.  During hospitalization, it was noted that 
the significant problems with his knee aggravates his low 
back problems.

In June 1996, the appellant offered testimony at a hearing 
before a Hearing Officer at the RO.  He stated that his low 
back disorder had become worse since he had the left knee 
surgery.

In November 1998, a VA examination was conducted.  After 
physical examination, the VA physician indicated that it is 
as likely as not that the appellant's service-connected left 
knee replacement has caused increased pain in his low back.

After review of the evidence of record and the above 
summarized evidence in particular, the Board concludes that 
entitlement to service connection for degenerative 
spondylosis, status post laminectomy, with fusion of L4-L5 is 
warranted on the basis of aggravation by the service-
connected left knee disability.

The Board notes that the RO denied the appellant's claim on 
the basis that the evidence of record does not reflect any 
evidence of a causal relationship between the appellant's 
service-connected left knee disability and pathological 
changes of the spine.  However, careful review of the United 
States Court of Appeals for Veterans Claims (Court) holding 
in Allen v. Brown, 7 Vet. App. 439 (1995) reveals that the 
Court found the following:

...the term "disability" as used in 
§ 1110 refers to impairment of earning 
capacity, and that such definition 
mandates that any additional impairment 
of earning capacity resulting from an 
already service-connected condition, 
regardless of whether or not the 
additional impairment is itself a 
separate disease or injury caused by the 
service-connected condition, shall be 
compensated.  ...

Thus, pursuant to § 1110 and § 3.310(a), 
when aggravation of a veteran's non-
service-connected condition is 
proximately due to or the result of a 
service-connected condition, such veteran 
shall be compensated for the degree of 
disability (but only that degree) over 
and above the degree of disability 
existing prior to the aggravation.

The above caselaw when applied to the facts in this case 
leads the Board to the conclusion that the appellant's 
service-connected left knee disability has aggravated his low 
back disorder.  In reaching this conclusion the Board places 
particular emphasis upon the findings noted during VA 
hospitalization in 1995, where it was specifically noted that 
"the significant problems with his knee aggravates his low 
back problems."  The Board also finds the lack of any 
additional evidence of record to the contrary significant in 
arriving at this decision. 


ORDER

Service connection for degenerative spondylosis, status post 
laminectomy, with fusion of L4-L5 on the basis of aggravation 
by the service-connected left knee disability is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



REMAND

In view of the favorable action above regarding entitlement 
to service connection for degenerative spondylosis, status 
post laminectomy, with fusion of L4-L5 on the basis of 
aggravation by the service-connected left knee disability, 
the Board believes that additional development is necessary 
regarding the claim for a total disability evaluation for 
compensation purposes based upon individual unemployability. 

Accordingly, this issue is REMANDED for the following action:

1. The appellant and his representative 
may submit additional evidence and/or 
argument in support of his claim.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2. The RO should request that the 
appellant, with the assistance of his 
representative, identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him 
since 1998 for his service-connected 
disabilities.  With any necessary 
authorization from the appellant, the 
RO should attempt to obtain copies of 
pertinent treatment records identified 
by the appellant in response to this 
request, which have not been 
previously secured.

3. The RO should evaluate the degree of 
disability of the appellant's low back 
disorder, (but only that degree) over 
and above the degree of disability 
which existed prior to the aggravation 
by the service-connected left knee 
disorder.  Additional medical 
development should be undertaken as 
deemed necessary to provide an 
adequate record upon which to evaluate 
the appellant's level of impairment.

4. Upon completion of the above, the RO 
should readjudicate the appellant's 
claim for a total disability 
evaluation for compensation purposes 
based upon individual unemployability 
taking into consideration the 
additional disability attributable to 
the aggravation of the low back 
disorder.

5.  The RO must then review the claims 
folder and ensure that the development 
has been completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be 
implemented.

In the event the determination remains adverse to the 
appellant, both he and his representative should be furnished 
a Supplemental Statement of the Case, containing any new 
evidence and citing applicable regulatory criteria, and be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



	(CONTINUED ON NEXT PAGE)




directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals







